EXHIBIT F - ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS (this "Assignment") is made and entered into this 10 day of February, 2009 by and between DATA CENTER, 101 LLC, an Ohio limited liability company ("Assignor"), and iBEAM SOLUTIONS LLC, an Ohio limited liability company ("Assignee"), under the following circumstances: RECITALS: A. Assignor is the current tenant of certain leased premises (the “Premises”) located within the office building located at 101 East Town Street, Columbus, Ohio 43215 (the “Building”) B. Assignor has agreed to sublease to Assignee, and Assignee has agreed to sublease from Assignor (the “Sublease”), a portion of the Premises consisting of approximately 5,000 square feet of space located on the third (3rd) floor of the Building (the "Leased Premises"). C. The Leased Premises currently contains certain equipment and spaced leased to, and maintained on behalf of, certain third-party customers and clients of Assignor (each a “Client” and, collectively, the “Clients”) pursuant to service contracts with such third­parties (the “Service Contracts”), and such Service Contracts contain, among other things, maintenance and service requirements to be fulfilled by Assignor. A copy of each of the Service Contracts is attached hereto as Exhibit “A”. D. In addition to the sublease of the Leased Premises, Assignor desires to assign to Assignee, and Assignee desires to assume from Assignor, all of Assignor's right, title and interest in and to the Service Contracts. NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by Assignee to Assignor, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Assignor and Assignee hereby covenant and agree as follows: 1.Effective as of the Effective Date of the Sublease (as such term is defined therein) (the “Effective Date”), Assignor does hereby assign, transfer and set over to Assignee all of Assignor's right, title and interest in and to the Service Contracts.
